This writ of error is to a final judgment in a common law action wherein E.C. Huey was awarded damages in the sum of $875 with interest being an amount claimed by him as a commission for selling a certain piece of real estate as per contract with the First National Bank of Leesburg.
Appellant has argued five questions but they all turn on the sufficiency of the evidence to show a contract *Page 307 
for the sale, the meeting of the minds of the parties hereto, and the fact of agency on behalf of the plaintiff in error. The jury and the trial judge found that the plaintiff made out a case and gave judgment accordingly. We have examined the evidence and fail to find reversible error so the judgment is affirmed.
Affirmed.
BROWN, C. J., BUFORD, CHAPMAN and THOMAS, JJ., concur.